Citation Nr: 1716718	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  15-03 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial compensable disability rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from March 1990 to June 2014.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's service-connected hypertension has required continuous medication for control; however, diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more has not been present during the period of the claim.


CONCLUSION OF LAW

The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103 (a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a March 2014 letter, prior to the July 2014 rating decision on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  In addition, the Veteran was afforded a VA examination in April 2014.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased in severity since his most recent examination.  In addition, the Veteran was afforded the opportunity to present testimony at a hearing before the Board, but declined.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims.
Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's hypertension has been evaluated under Diagnostic Code 7101, which pertains to hypertensive vascular disease (hypertension and isolated systolic hypertension).  Under that diagnostic code, a 10 percent rating is assigned for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or where an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review, except as noted below.

The Veteran filed a claim for service connection for hypertension in January 2014.  The RO subsequently granted the claim, and assigned a non-compensable rating.  Thereafter, the Veteran submitted a notice of disagreement (NOD) in July 2014 and the RO issued a statement of the case (SOC) continuing the non-compensable rating in December 2014.  The Veteran substantially appealed his claim in January 2015. 

A review of the record reveals a history of hypertension dating back to the Veteran's deployment to Iraq.  His service treatment records from December 21 to December 30, 2007 show blood pressure readings ranging from 76 to 110 diastolic pressure, and 111 to 160 systolic pressure.  These records also indicate the Veteran began treating his hypertension with Lisinopril and Norvasc at that time.  The Veteran's STRs, as well as his clinical documents after service reveal elevated blood pressure readings predominantly around 140 systolic pressure and 90 diastolic pressure. 

In April 2014, the Veteran underwent a VA examination for hypertension.  The examiner noted the Veteran's 2007 diagnosis as well as the Veteran's continuous use of medications to treat the hypertension.  The examiner obtained three blood pressure readings during the examination, the highest of which were 127 and 65 for systolic and diastolic pressure, respectively.  Upon review of the Veteran's c-file, the examiner concluded he did not have a history of diastolic blood pressure elevation of 100 or more. 

While the Veteran has been diagnosed with hypertension and requires continuous use of two medications to treat the disability, the evidence simply does not support a compensable rating.  The Board notes the Veteran's STRs do show instances where his systolic pressure rises to 160 or more, and where his diastolic pressure surpasses 100.  The Veteran's systolic pressure reached 160 once in the December 2007 readings, and rose to 169 once in January 2008.  Likewise, his diastolic pressure reached 100 only once during the December 2007 readings and rose to 105 once in January 2008.  However, the rating criteria require a history of diastolic pressure predominantly 100 or more, and of systolic pressure predominantly 160 or more.  Unfortunately, the record reveals blood pressure readings predominantly below 100 and 160 for diastolic and systolic pressures, respectively.  

Throughout his appeal, the Veteran has indicated his blood pressure elevates to dangerous levels without the use of medications.  To this extent, the Board notes the rating criteria for hypertension take into account the ameliorative effects of medication.  As such, the Board is not required to discount the ameliorative effects of the medications when evaluating the Veteran's hypertension.  McCarroll v. McDonald, 28 Vet. App. 267, 271 (2016); See Jones v. Shinseki, 26 Vet. App. 56 (2012).

As previously noted, a 10 percent rating is warranted when diastolic pressure is predominantly 100 or more, or when systolic pressure is predominantly 160 or more.  At no time during the pendency of this claim has the evidence indicated the Veteran's diastolic pressure was predominantly 100 or more, or that his systolic pressure was predominantly 160 or more.  Therefore, an initial compensable rating is not warranted under the schedular criteria. 
Other Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107 (b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.  The Board has found the Veteran to be credible.  Nevertheless, his statements do not show symptoms warranting a compensable disability rating.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher or separate rating under any applicable diagnostic code.

The Board has considered whether the claim should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must initially compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the Veteran's disability of hypertension is wholly and expressly contemplated by the schedular criteria.  Therefore, the Board has no reason to believe that the average industrial impairment from the disability would be to a compensable degree.  Accordingly, referral of this claim for extra-schedular consideration under 38 C.F.R. § 3.321 (b) is not in order.



ORDER

A compensable initial rating for hypertension is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


